Case 1:19-mc-00270-VSB Document 6 Filed 05/28/19 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wnt rete eee x
In re Application of BGC BROKERS LP,
MARTIN BROKERS GROUP LIMITED, and
BGC SERVICES (HOLDINGS) LLP , Case No.:
hin kk etd tt hte e hk etd meee xX

BGC BROKERS LP, MARTIN BROKERS GROUP LIMITED, AND BGC SERVICES
(HOLDINGS) LLP’S APPLICATION FOR AN ORDER TO TAKE EVIDENCE
PURSUANT TO 28 U.S.C. § 1782
Applicants BGC Brokers LP, Martin Brokers Group Limited, and BGC Services
(Holdings) LLP request that this Court issue the Proposed Order, attached as Exhibit 9 to the
May 24, 2019 affirmation of Howard Rogatnick, which grants Applicants leave to take evidence
for use in a foreign proceeding pursuant to 28 U.S.C. § 1782 and to serve the subpoenas attached
as Exhibits 3, 4, and 5 to the May 24, 2019 affirmation of Howard Rogatnick. In support of this
Application, the Applicants state as follows: |

(1) The discovery requested is limited but necessary for the purpose of aiding a
foreign proceeding currently pending in the English High Court of Justice, Queens Bench
Division, Claim No. HQ17X03689.

(2) This Application is meritorious for the reasons set forth in Applicants’
Memorandum of Law filed concurrently with this Application. | In sum:

a, The parties from whom the discovery is sought reside and/or are found

within the Southern District of New York.

12625375.4

 
_ Case 1:19-mc-00270-VSB Document 6 Filed 05/28/19 Page 2 of 3

b. The discovery requested is for use in a foreign proceeding before the

English High Court of Justice, Queens Bench Division;

C. The Applicants are interested persons because they are Claimants in the
foreign proceeding;
d. The parties from whom the discovery is sought are not parties to the

proceeding before the English High Court of Justice;
e. The English High Court of Justice is receptive to U.S. federal-court

judicial assistance; and

f. The requests are not unduly intrusive or burdensome.
(3) The discovery requested is highly relevant to the matter before the English High
Court of Justice.
» (4) The discovery requested would not be unduly burdensome for the subjects of the
_ subpoenas.

12625375.4
Case 1:19-mc-00270-VSB Document 6 Filed 05/28/19 Page 3 of 3

WHEREFORE, the Applicants respectfully request that this Court issue and enter the

Proposed Order attached hereto.

Dated: May 24, 2019
New York, New York

BRYAN CAVE LEIGHTON PAISNER LLP

By: [ered Cr Pied
” Howard M. Rogatnick #
1290 Avenue of the Americas

New York, NY 10104
212-541-2000

Attorney for BGC Brokers LP, Martin Brokers
Group Limited, and BGC Services (Holdings) LLP

12625375.4
